—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered December 19, 1995, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Summary judgment was precluded by the existence of material issues of fact as to whether defendant created or had actual or constructive notice of the slippery condition of water and trampled fruit and vegetable matter that was alleged to have caused plaintiffs accident (see, Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294). Concur—Murphy, P. J., Sullivan, Rosenberger, Rubin and Andrias, JJ.